Citation Nr: 1017391	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  08-22 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Danville, 
Illinois


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from September 
2, 2007 to September 7, 2007.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1967 to April 1969.  Service in the Republic of 
Vietnam is indicated by the record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2007 administrative decision 
of the VAMC in Danville, Illinois, which granted 
reimbursement for emergency room treatment only.  
Reimbursement of remaining unauthorized medical expenses 
incurred from September 2, 2007 to September 7, 2007 were 
denied.


FINDING OF FACT

The competent evidence of record establishes that the Veteran 
was clinically stable for transfer from the Carle Foundation 
Hospital to a VA facility following his emergency room 
treatment on September 2, 2007.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at a non-VA facility from September 
2, 2007 to September 7, 2007 have not been met.  38 U.S.C.A. 
§§ 1725, 1728, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

However, the provisions of the VCAA are not applicable in 
cases, such as this, in which the sole issue is reimbursement 
of medical expenses under Chapter 17.  
This is because a request for reimbursement is a not claim 
for a benefit as contemplated by 38 U.S.C. §§ 5100 et seq. 
Cf. Barger v. Principi, 16 Vet. App. 132, 138 (2002); see 
also Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].  In 
any event, the Board notes that a VCAA notice letter was sent 
to the Veteran in July 2008.  

The Board further observes that the Veteran has been accorded 
due process.  All records pertaining to the hospitalizations 
at issue are of record.  The Veteran has argued the specific 
merits of the case and correctly identified the necessary 
elements to establish the claim.  He has declined to exercise 
his option of a personal hearing.

Relevant law and regulations

Under 38 U.S.C.A. § 1728, there is a three-prong test for 
meeting the requirements of entitlement to payment or 
reimbursement for unauthorized medical expenses. Failure to 
satisfy any of the three criteria precludes VA from paying 
unauthorized medical expenses incurred at a private facility.  
See Zimick v. West, 11 Vet. App. 45, 49 (1998); see also 
Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton 
v. Brown, 7 Vet. App. 325, 327 (1995).  Specifically, there 
must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or (2) 
for a non-service-connected disability associated with and 
held to be aggravating an adjudicated service-connected 
disability, or (3) for any disability of a veteran who has a 
total disability, permanent in nature, resulting from a 
service-connected disability, or (4) for any injury, illness, 
or dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2009); see also Zimick, supra.  

The provisions of 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive. See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met]; compare Johnson v. Brown, 7 Vet. App. 
95 (1994) [only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned].  In 
other words, failure to satisfy any of the three criteria 
precludes VA from paying unauthorized medical expenses 
incurred at a private facility.  See Zimick, supra.

Regulations also provide that an emergency shall be deemed to 
have ended at that point when a VA physician has determined 
that, based on sound medical judgment, a veteran: (a) Who 
received emergency hospital care could have been transferred 
from the non-VA facility to a VA medical center for 
continuation of treatment for the disability, or (b) Who 
received emergency medical services, could have reported to a 
VA medical center for continuation of treatment for the 
disability.  From that point on, no additional care in a non-
VA facility will be approved for payment by VA.  38 C.F.R. § 
17.121 (2009).


The Veterans Millennium Healthcare and Benefits Act

To be eligible for reimbursement under the Millennium Act, 
the following conditions must be satisfied:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (as has been 
discussed above, 38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group of 
veterans, primarily those who receive emergency treatment for 
a service-connected disability).

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002 (2009).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002). When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran sought treatment at the Carle Foundation Hospital 
on September 2, 2007, for a diabetic ulcer of the right foot.  
The record indicates that the Veteran developed an ulcer on 
his right foot two weeks prior to being hospitalized.  The 
day before his admission, the Veteran noted the appearance of 
a second ulcer.  In his August 2008 substantive appeal, the 
Veteran indicated that on September 2nd he "was passing out 
and loosing consciousness" and sought the nearest emergency 
room.  When he was treated, his right leg was observed to be 
erythematous and tender.  His ulcer was emitting a foul odor 
and yellow discharge.  He was diagnosed with early septic 
shock and treated with antibiotics. 

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private 
facility, it must first be determined whether the services 
for which payment is sought were authorized by VA.  See 38 
U.S.C.A. § 1703(a).  If not authorized, it must be determined 
whether the claimant is otherwise entitled to payment or 
reimbursement for services.  See 38 U.S.C.A. §1728(a) and the 
Veterans Millennium Healthcare and Benefits Act, 38 U.S.C.A. 
§ 1725.  See also Hennessey v. Brown, 7 Vet. App. 143 (1994).  

In this case, the Veteran has not argued, nor does the 
evidence suggest, that he received prior authorization for 
private medical treatment from September 2, 2007 to September 
7, 2007. 

The Board will explore 38 U.S.C.A. § 1728 and 1725 in turn.

38 U.S.C.A. § 1728

The record reflects that the Veteran was service-connected 
for diabetes mellitus and peripheral vascular disease of the 
right lower extremity, associated with diabetes mellitus, 
when he was hospitalized on September 2, 2007.  Accordingly, 
the record indicates that the Veteran received care and 
services for an adjudicated service-connected disability. 

With respect to the second criteria, a medical emergency, as 
noted above, the Veteran was diagnosed with early septic 
shock at the time of his admission.  The Board therefore 
finds that services were rendered in a medical emergency.  
See 38 U.S.C.A. § 1728(a)(1) (West 2002); 38 C.F.R. § 
17.120(b) (2009).

With respect to the third criteria, there is no evidence that 
a VA or other Federal facility was feasibly unavailable to 
the Veteran.  The Board notes that the VA Medical Center in 
Danville, Illinois is approximately thirty-six miles from the 
Carle Foundation Hospital.  Treatment records from the Carle 
Hospital indicate that the Danville VAMC was contacted and 
was willing to accept the Veteran.  A September 4, 2007 
Social Work treatment note documents that the Veteran, and 
the Carle Foundation Hospital, was aware that as soon as the 
Veteran was no longer emergent, he must be transferred to VA 
in order for reimbursement of medical expenses.

Additionally, the record indicates that the Veteran had been 
treating himself for a foot ulcer for two weeks prior to his 
hospitalization; he noted the presence of an additional ulcer 
the day before seeking emergency treatment.  In this case the 
Veteran had ample opportunity to contact the Dansville VAMC 
and obtain treatment or request authorization for private 
medical services.  He did neither.

Accordingly, the criteria set forth in 38 C.F.R. § 17.120(c) 
are not met.  The Veteran's claims must fail under 38 
U.S.C.A. § 1728.

The Veterans Millennium Healthcare and Benefits Act

The Board will also consider an alternate theory of 
reimbursement, the Veterans Millennium Healthcare and 
Benefits Act, 38 U.S.C.A. § 1725 (West 2002); see also 38 
C.F.R. §§ 17.1000-1003 (2009).  Those provisions again 
require that the treatment for which payment or reimbursement 
is sought was emergent in nature.  See 38 U.S.C.A. § 1725(a) 
(West 2002).  In particular, emergency treatment is defined 
as medical care or services furnished "until such time as 
the veteran can be transferred safely to a Department 
facility or other Federal facility."  
See 38 U.S.C.A. § 1725(f)(1)(C) (West 2002).  As noted in the 
law and regulations section above, to be eligible for 
reimbursement under this law, all nine of the listed 
conditions must be met. 

It is undisputed that the Veteran was enrolled in the VA 
health care system and had received medical services prior to 
September 2, 2007; that he is financially liable to the Carle 
Hospital for his treatment from September 2, 2007 through 
September 7, 2007; that the Veteran does not have any form of 
health insurance or coverage; that the Veteran does not have 
any legal recourse against a third party that will pay all or 
part of the bills; and that the Veteran's right foot ulcer 
was unrelated to a workplace accident or injury. 

38 U.S.C.A. § 1725 further requires that the treatment for 
which payment or reimbursement is sought be emergent in 
nature.  See 38 U.S.C.A. § 1725(a) (West 2002).  In 
particular, emergency treatment is defined as medical care or 
services furnished "until such time as the veteran can be 
transferred safely to a Department facility or other Federal 
facility." See 38 U.S.C.A. § 1725(f)(1)(C) (West 2002).

As noted above, the Board has conceded that the Veteran was 
seeking treatment for an emergency.  However, in October 
2007, a VA physician, Dr. D., noted that that the Veteran was 
admitted to the Carle emergency room with signs of shock and 
that he was stable to transfer to VA for continued care after 
this initial emergency room treatment.  

To the extent the Veteran argues that he was not stable for 
transfer until September 7th, any such statements offered in 
support of his claim do not constitute competent medical 
evidence and cannot be accepted by the Board.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

Accordingly, the competent medical evidence of record 
demonstrates that the Veteran could have been transferred to 
a VA medical facility on September 2, 2007.  The Veteran, 
accordingly, is not eligible for payment or reimbursement of 
medical expenses following his initial emergency room 
treatment from September 2, 2007 through September 7, 2007 
under 38 U.S.C.A. § 1725.


ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from September 
2, 2007 to September 7, 2007 is denied. 



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


